Citation Nr: 0301079	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  99-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1958 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

The claims were previously before the Board in July 2001 and 
remanded at such time for further development and 
adjudication.  Having been completed, the claims are now 
ready for appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The competent and probative evidence of record shows 
that the veteran does not have degenerative joint disease of 
the thoracic spine or lumbar spine, which is related to his 
military service. 

3.  The competent and probative evidence of record shows 
that the veteran does not have a current bilateral hip 
disorder.





CONCLUSIONS OF LAW

1.  Degenerative joint disease of the thoracic and lumbar 
spine was not incurred in or aggravated by military service, 
nor may it be presumed to have so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307 
(2002).

2.  Degenerative joint disease of the bilateral hips was not 
incurred in or aggravated by military service, nor may it be 
presumed to have so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Except for provisions pertaining to claims to 
reopen based upon the submission of new and material 
evidence, which are not applicable in the instant case, the 
implementing regulations are also effective November 9, 
2000.  In this case, the regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2001).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  

In the April 1999 rating decision, the August 1999 statement 
of the case (SOC), the November 1999 supplemental statement 
of the case (SSOC), the March 2001 SSOC, and the July 2002 
SSOC, the RO denied the claims on the substantive merits, 
based on the standard of review articulated in this 
decision.  The Board finds, therefore, that the RO has 
adjudicated the veteran's claims under the correct standard.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  VA has a duty to notify the claimant 
and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record shows that the matters were 
previously before the Board in July 2001 and were remanded 
at such time for further development and adjudication in 
accordance with the VCAA.  In September 2001, the RO also 
informed the veteran of the enactment of the VCAA, to 
include: VA's duty to notify him about the claims; VA's duty 
to assist him in obtaining evidence for his claims; what the 
evidence must show in order to establish entitlement; and 
what evidence was still needed from the veteran.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records, service personnel 
records, and private medical records have been associated 
with the claims folder.  Pursuant to Board remand, the 
veteran was afforded additional VA examinations in 
connection with his claims.  The veteran presented testimony 
before the undersigned Board member in May 2001.  In an 
October 2001 statement from the veteran, he indicated that 
he had no additional medical evidence to submit in support 
of his claims.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  The veteran has not identified, and the Board 
is not aware of, any additional outstanding evidence.  In 
sum, the facts relevant to the veteran's claims have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) ("Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claims.  Accordingly, the 
Board will address the merits of the veteran's claims.

Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. This burden may not 
be met by lay testimony because lay persons are not 
competent to offer medical opinions. Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
a current condition to that symptomatology.

I.  Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spine.

The veteran contends that he is entitled to service 
connection for degenerative joint disease of the thoracic 
and lumbar spine.  Specifically, he contends that his 
current back disability is a result of stepping in a hole 
and injuring his back during service. 

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
degenerative joint disease of the thoracic and lumbar spine.  
While the veteran's service medical records indicate that 
the veteran did in fact step in a hole and reflect 
complaints of paraspinal muscle pain and lumbosacral back 
strain, the mere fact is not enough to establish a chronic 
back disorder in service.  Further, there were no diagnoses 
of either degenerative joint disease of the thoracic spine 
or the lumbar spine in service. X-rays taken between 1960 
and 1966 were negative for any findings with regard to the 
veteran's back.  Finally, there were no manifestations 
sufficient to identify a chronic back disease in service and 
moreover, upon the veteran's separation examination his back 
was evaluated as normal. See 38 C.F.R. § 3.303(b).  The 
examiner indicated upon the veteran's December 1966 Report 
of Medical History, that despite complaints of chest and 
back pains, he was cleared for separation by an orthopedist.

Additionally, degenerative joint disease of the thoracic and 
lumbar spine, 
may not be presumed to have incurred in service. See 38 
U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Post-service medical records are 
silent for complaints, treatment, or diagnoses relevant to a 
back condition until 1998, more than thirty years after his 
discharge from service, when the veteran complained of back 
pain in connection with his osteoporosis.  While the veteran 
has reported his back condition as ongoing, the first 
findings of degenerative joint disease are contained in 
private medical records from King's Daughters Clinics dated 
in June 1998.  It should be noted that at that time, the 
radiographer indicated that degenerative changes of the 
thoracic spine and osteoporosis were consistent with the 
veteran's age. 

Despite a diagnosis of degenerative joint disease of the 
sacroiliac joint, mild osteoporosis of the thoracic and 
lumbar spine, and minimal degenerative joint disease of the 
lumbar upon VA examination in December 1998 and mild 
thoracic and lumbar disc disease upon VA examination in 
October 2001, a nexus between the veteran's period of active 
duty service has not been established. See Pond, supra.  The 
examiner who conducted the October 2001 VA examination 
specifically opined, "[t]here is no evidence to directly 
connect his history of lumbar strain to the osteoporosis or 
to the thoracic compression fracture he has had at some time 
in his adult life."

While the Board notes that a September 1999 letter from 
King's Daughters Clinics indicates that the veteran had back 
pain since 1959 through 1966 while in the Army and that his 
"problem has worsened with a host of other medical problems 
and he now has osteoporosis with compression fractures...", 
the Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the 
October 2001 VA examination.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as 
is true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  

The Board in looking at the findings of the October 2001 VA 
examination, notes that the examiner took a complete history 
from the veteran and reviewed the veteran's service medical 
records, as well as other outpatient treatment reports of 
record.  In reaching a diagnosis, the examiner considered 
the veteran's current complaints, as well as the objective 
results from the physical examination and x-rays reports.  
The September 1999 opinion from King's Daughters Clinics 
does
not appear to be supported by objective medical evidence.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical 
opinions).  Thus, based on the aforementioned, the Board has 
afforded more weight to the opinion of the VA examiner who 
performed the October 2001 VA examination.

To the extent that the only other evidence of record is that 
of statements and testimony of the veteran that he has 
degenerative joint disease of the thoracic and lumbar spine 
related to service, it is now well established that although 
a person without medical training is competent to report 
symptoms, he or she cannot provide competent opinion 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu, supra. 

After a thorough review of the evidence of record and 
affording all reasonable doubt in favor of the veteran, the 
Board finds that the preponderance is against finding that 
the veteran suffers from degenerative joint disease of the 
thoracic and lumbar spine that is related to his military 
service.  The appeal is accordingly denied.
II.  Entitlement to service connection for degenerative 
joint disease of the bilateral hips.

The veteran contends that he is entitled to service 
connection for degenerative joint disease of the bilateral 
hips.  Specifically, he contends that his current bilateral 
hip disability is a result of stepping in a hole and 
injuring his hips during service. 

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
degenerative joint disease of the hips.  While the veteran's 
service medical records indicate that the veteran did in 
fact step in a hole and reflect complaints of hip pain, 
pelvis pain, and possible mild chronic trochanteric 
bursitis, the mere fact is not enough to establish a chronic 
hip disorder in service.  There were no diagnoses of 
degenerative joint disease of the bilateral hips in service. 
X-rays taken between 1960 and 1966 were negative for any 
findings with regard to the veteran's hips.  Finally, there 
were no manifestations sufficient to identify a chronic hip 
disease in service and moreover, there were no findings with 
regard to the veteran's hips upon the separation examination 
in December 1966. See 38 C.F.R. § 3.303(b).

Additionally, degenerative joint disease of the hips may not 
be presumed to have incurred in service. See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Post-service medical 
records are silent for complaints, treatment, or diagnoses 
relevant to a hip condition until December 1998, more than 
thirty years after his discharge from service, when upon VA 
examination the veteran was diagnosed with degenerative 
joint disease of the hips.  

In the instant appeal, while there is no question that the 
veteran sustained an injury in service, the veteran does not 
have a current disability as a result, and "[i]n the absence 
of proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Upon VA 
examination in October 2001, x-rays taken of the bilateral 
hips revealed an "essentially normal examination." In a 
January 2002 Addendum, the examiner again indicated that x-
rays of the veteran's  hips were normal.  The examiner 
further indicated that while the veteran had a diagnosis of 
left trochanteric bursitis while on active duty, there was 
no evidence to support a current diagnosis of trochanteric 
bursitis.  Finally, the examiner stated that trochanteric 
bursitis which existed in 1966 had resolved.

After a thorough review of the evidence of record and 
affording all reasonable doubt in favor of the veteran, the 
Board finds that the preponderance is against finding that 
the veteran suffers from degenerative joint disease of the 
hips that is related to his military service.  The appeal is 
accordingly denied.


ORDER

Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spine is denied.

Entitlement to service connection for degenerative joint 
disease of the hips is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

